Filed 12/7/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 279







Ernest Coppage, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170277







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Kiara C. Kraus-Parr, Grand Forks, ND, for petitioner and appellant.



Tessa M. Vaagen, Burleigh County Assistant State’s Attorney, Bismarck, ND, for respondent and appellee.

Coppage v. State

No. 20170277



Per Curiam.

[¶1]	Ernest Coppage appeals from a district court order summarily dismissing his application for post-conviction relief.  Coppage argues the district court erred in summarily dismissing his application for post-conviction relief because his counsel was ineffective and the district court judge should have recused herself.  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers